Citation Nr: 1824998	
Decision Date: 04/25/18    Archive Date: 05/03/18

DOCKET NO.  11-14 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an increased initial ratings for degenerative disc disease (DDD) of the lumbar spine, evaluated as 20 percent disabling prior to July 29, 2017, and 40 percent disabling from July 29, 2017. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

S.Wainaina, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from July 1978 to July 1998. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Columbia, South Carolina, Department of Veterans Affairs (VA) Regional Office (RO).  By that rating action, the RO granted service connection for DDD of the lumbar spine; an initial 20 percent rating was awarded, effective January 30, 2009 - the date VA received the Veteran's original claim for compensation for this disability.  The Veteran disagreed with the initial 20 percent disability rating assigned to the above-cited service-connected low back disability. 

In September 2012, the Veteran testified before the undersigned at a video conference hearing conducted via the above RO. A copy of the hearing transcript has been uploaded to the Veteran's electronic record.

In June 2014, and February 2016, the Board remanded the issue on appeal for additional substantive development; specifically, to obtain outstanding private treatment records and to schedule the Veteran for a VA examination to determine the current (then) severity of his low back disability.  The case was remanded again in June 2017 for further development.  

In a December 2017 rating decision, the evaluation for the service-connected lumbar spine disability was increased to 40 percent disabling, effective July 29, 2017.

The Board notes that the Veteran is service connected for left lower extremity radiculopathy and that issue is not on appeal before the Board. 

In a February 2018 Informal Hearing Presentation from the Veteran's representative, it is pointed out that the Veteran has a combined disability rating of 70 percent and he has not been considered for a total rating due to individual unemployability.  The representative does not assert that the Veteran is unemployable due to service-connected disability or disabilities and, in fact, the record as recent as March 23, 2018, reflects that the Veteran is employed.  If the Veteran contends that he is unemployable due to service-connected disability or disabilities, he should file an appropriate claim for individual unemployability.


FINDINGS OF FACT

1.  For the period prior to 29, 2017 the Veteran's DDD of the lumbar spine was manifested by flexion of the lumbar spine to 60 degrees at worst, considering pain and other considerations, and does not result in ankylosis.

2.  For the period from July 29, 2017, the Veteran's DDD of the lumber spine has been manifested by severe limitation of motion, but there is no unfavorable ankylosis of the thoracolumbar spine or episodes of incapacitation lasting six or more weeks due to intervertebral disc syndrome.


CONCLUSIONS OF LAW

1.  Prior to July 29, 2017, the criteria for assignment of a rating in excess of 20 percent for the Veteran's service-connected DDD of the lumbar spine have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237-5243 (2017). 

2.  From July 29, 2017, the criteria for assignment of a rating in excess of 40 percent for the Veteran's service-connected of the lumbar spine have not been met. 38 U.S.C. §§ 1155, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237-5243 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 
 
In addition, the duty to assist the Veteran has been satisfied in this case.  All available relevant evidence pertinent to the issue on appeal is in the claims file, including the Veteran's service treatment records, VA treatment records, VA examination reports, private treatment records, and statements/testimony from the Veteran.  

VA examined the Veteran in July 2010,  July 2014, April 2016 and July 2017 VA for his low back condition.  Taken together, these examinations are adequate for rating purposes because the examiners conducted an interview and clinical evaluation, and reviewed the Veteran's medical history and records.  The opinions proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a rationale.  Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  Additionally, neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed").  

The available records and medical evidence have been obtained in order to make adequate determinations as to this claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Rating Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4. 38 U.S.C. § 1155.  It is not expected that all cases will show all the findings  specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2017). 

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2017).  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (2017). 

The United States Court of Appeals for Veterans Claims has held that "staged" ratings are appropriate for an increased rating claim where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Degenerative Disc Disease of the Lumbar Spine

Disabilities of the spine may be rated under the General Rating Formula for Diseases and Injuries of the Spine for Diagnostic Codes 5235 to 5243.  Diagnostic Code 5243 may also be evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes. 
Under the General Rating Formula for Diseases and Injuries of the Spine, a 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted where there is forward flexion of the thoracolumbar spine of 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  Lastly, a 100 percent evaluation is assigned for unfavorable ankylosis of the entire spine.  Id. 

Any associated objective neurologic abnormalities are evaluated separately under the appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 1. 

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 2 (2017). 

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a rating of 20 percent is warranted where there are incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A rating of 40 percent is warranted where there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A maximum rating of 60 percent is warranted where the evidence reveals incapacitating episodes having a total duration of at least six weeks during the past 12 months.  Incapacitating episodes are defined as requiring bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (IVDS) (2017). 


Period prior to July 29, 2017

In a June 2010 VA examination the Veteran was diagnosed with disc disease of the lumbar spine.  The Veteran stated he had back pain every day and the pain average was 9 out of 10 in intensity with radiation down to each leg with the left leg radiation being the greatest.  The Veteran had flexion to 78 degrees, extension to 10 degrees bilaterally and rotation to 35 degrees bilaterally, with pain throughout the 3ntire range of motion.  The Veteran's range of motion was not limited following repetitive use.  The Veteran denied any flare-ups during this examination.  He stated he was absent from work a lot because of his back condition.  

In a September 2011 treatment note, the Veteran was treated by Dr. W.E for back pain. He opined that most of the Veteran's pain was mechanical and was being tolerated by conservative efforts.  The Veteran expressed concern about his ability to work and asked the examiner if he could write a letter in this regard.  

In a July 2014 VA examination, the Veteran was diagnosed with degenerative arthritis of the spine.  The Veteran also had spinal stenosis, left lumbar radiculopathy.  The examiner noted that the Veteran was working for Honda as a purchase coordinator which required a lot of walking.  The Veteran stated he took rest from work for approximately 6 weeks in 2014 because of his back condition.   The examiner noted flare ups.   The examiner noted that the Veteran has less movement than normal, excess fatigability, incoordination, impaired ability to execute skilled movements smoothly, pain in movement, interference with standing or weight bearing and lack of endurance.   The examiner opined that the Veteran's back condition negatively impact his ability to work.  Forward flexion was 60 degrees, extension was 15 degrees, bilateral flexion and rotation were 25 degrees.  The Veteran was able to perform repetitive use testing with 3 repetitions.  The examiner noted the Veteran does not have muscle spasms.  There was midline and bilateral paraspinal tenderness present in the lumbar area.  The Veteran reported additional functional limitation by pain, fatigue and decreased range of motion during flare-ups and with repeated use.  The examiner could not quantify these limitations.

In a June 2015 treatment record, Dr. M.S., following an MRI scan, noted recurrent disc herniation at L4-5 on the left side and stenosis at L3-4.  Degenerative changes at both of these levels were present.  Dr. M.S stated the Veteran's symptoms are severe and recommended the Veteran remain out work until his condition had improved. He stated the Veteran may require surgery because of the severity of his symptoms.  

In a January 2016 treatment note by Dr. M.S, he noted that the Veteran was treated for back pain and prescribed hydrocodone.  

An April 2016 VA examiner diagnosed the Veteran with degenerative arthritis of the spine.  The Veteran stated he was in pain all the time. The Veteran was not wearing a brace at the time of the examination.  He stated he has to sleep in a recliner at night as he is not able to sleep in a regular bed.  The Veteran stated prolonged standing, walking and sitting seems to make the pain worse.   The examiner noted  in terms of functional impairment the Veteran could not walk long distances, kneel, do yard work and could not lift heavy weights. Forward flexion was 75 degrees, extension was 5  degrees, right lateral flexion was 10 degrees, right and left rotation was 30 degrees bilaterally.  The Veteran was able to perform repetitive use testing with at least 3 repetitions.  The examiner was not able to state whether there was pain with repetitive use over time.  Muscle spasms were noted resulting in abnormal gait or abnormal contour.  

In an August 2016 letter, the Veteran stated his back pain is getting worse and may require surgery for his back condition.  He stated he struggles to go to work because of his back pain and but feels an obligation to go to work to take care of his family. 

The Board finds that the preponderance of the evidence is against an initial disability rating in excess of 20 percent.  The evidence of record in this period does not show that the Veteran has symptoms that would meet or approximate the criteria for the next higher rating which is 40 percent.  A 40 percent rating is warranted where there is a forward flexion of less than 30 percent or favorable ankylosis of the thoracolumbar spine.  The July 2014 VA examiner notes that the Veteran had forward flexion motion of 60 degrees which is indicative of a lower rating.  Both private and VA medical evidence does not show evidence forward flexion less than 30 degrees.  

The Board has also considered whether the Veteran is entitled to a higher rating of 50 percent.  A higher rating of 50 percent is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine.  The evidence of the record, including private treatment records and VA records, do not show the Veteran has unfavorable anklyosis of the entire thoracolumbar spine.  

The preponderance of the evidence of record is also against an initial disability rating in excess of 20 percent for the service-connected low back disability under the criteria for evaluating IVDS. Here, there is no evidence of IVDS with incapacitating episodes (as defined by regulation) having a total duration of at least four weeks but less than six weeks during the past 12 months--the criteria necessary for a 40 percent rating under the criteria for rating IVDS. The VA examinations in this period do not show the Veteran was diagnosed with IVDS.  The clinical records do not reflect bed rest prescribed by a physician.


Period from July 29, 2017

In a July 2017 VA examination, the Veteran was diagnosed with lumbar spine disease, and degenerative arthritis of the spine.  The Veteran stated that he still works with the Honda Company as a logistics coordinator.  He stated he spends half the time sitting at a desk and half the time walking to and from a trailer (about 100  yards each way) and has to climb two flight of stairs to get to his office.   He stated the stairs and prolonged walking were challenging due to his back condition.  The Veteran's forward flexion was measured at 25 degrees. His extension was 15 degrees, left and right lateral extension were 15 degrees and his left and right lateral rotation were 20 degrees.  He stated that bending further would cause a severe flare-up which would last for days.  Thus, he reported that he pushed himself to the point that he started to feel pain, but not as far as he could tolerate.  The examiner noted that the Veteran was able to bend forward to at least 45 degrees while going from standing to sitting with little effort.  There was tenderness to the lower lumbar spine.  There was no pain with weight bearing.  The Veteran was able to perform repetitive use testing with at least three repetitions, without additional loss of function or range of motion for three repetitions.  There was guarding or muscle spasm, not resulting in abnormal gait or abnormal spinal contour.  Muscle strength was normal with no muscle atrophy.  The examiner noted that the Veteran does not have intervertebral disc syndrome (IVDS) and episodes requiring bed rest.  The Veteran reported that he had not missed any work in the past 12 months due to the low back disability.  The examiner stated the Veteran was able to do at least light physical or sedentary work.  

In an August 2017  private treatment record, the Veteran was seen by Dr. S for back pain.  Dr. S stated that he discussed the back pain diagnoses; however, Dr. S did not provide any further information about the treatment in this record.  

In a November 2017 VA treatment record, the physician noted that the Veteran has chronic back problem.  The Veteran stated that his prescribed diclofenac 75 BID and tramadol has helped with his chronic back pain. 

The evidence of record shows the Veteran does not warrant a higher rating than 40 percent for this period.  Specifically the July 2017 VA examination findings produced findings compatible with the existing 40 percent rating.  In this regard forward flexion was 25 degrees.  There was no ankylosis.

The Board has considered whether the Veteran is warranted the next higher rating which is 50 percent.  A 50 percent rating requires ankylosis of the entire thoracolumbar spine.  The evidence of record does not show the Veteran has ankylosis of the entire thoracolumbar spine.  Therefore a 50 percent rating is not warranted.  

The preponderance of the evidence of record is also against an initial disability rating in excess of 40 percent for the service-connected low back disability under the criteria for evaluating IVDS. Here, there is no evidence of IVDS with  incapacitating episodes (as defined by regulation) having a total duration of at least four weeks but less than six weeks during the past 12 months--the criteria necessary for a 40 percent rating based on  IVDS. The July 2017 VA examination did not diagnose the Veteran with IVDS.  Physician prescribed bed rest has not been shown.


ORDER

For the period prior to July 29, 2017 an initial rating of in excess of 20 percent for degenerative disc disease, lumbar spine, is denied. 

For the period from July 29, 2017 an initial rating in excess of 40 percent for degenerative disc disease, lumbar spine, is denied. 



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


